Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

THIRD AMENDED AND RESTATED

U.S. SECURITY AGREEMENT

 

dated as of February 15, 2019

 

among

 

UNITED RENTALS, INC.,

UNITED RENTALS (NORTH AMERICA), INC.

and certain of their Subsidiaries,
as the Grantors,

 

and

 

BANK OF AMERICA, N.A.,
as Agent

 

 

 

 

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

Defined Terms

2

 

 

 

SECTION 2.

Grant of Lien

2

 

 

 

SECTION 3.

Perfection and Protection of Security Interest

6

 

 

 

SECTION 4.

[Reserved]

9

 

 

 

SECTION 5.

Jurisdiction of Organization

9

 

 

 

SECTION 6.

Title to, Liens on, and Sale and Use of Collateral

10

 

 

 

SECTION 7.

Access and Examination

10

 

 

 

SECTION 8.

[Reserved]

10

 

 

 

SECTION 9.

[Reserved]

10

 

 

 

SECTION 10.

Inventory; Perpetual Inventory

10

 

 

 

SECTION 11.

Leases and Other Chattel Paper

10

 

 

 

SECTION 12.

Right to Cure

10

 

 

 

SECTION 13.

Power of Attorney

11

 

 

 

SECTION 14.

The Agent’s and the Other Secured Parties’ Rights, Duties and Liabilities

12

 

 

 

SECTION 15.

Patent, Trademark and Copyright Collateral

13

 

 

 

SECTION 16.

Voting Rights; Dividends; Etc.

14

 

 

 

SECTION 17.

Indemnification

15

 

 

 

SECTION 18.

Limitation on Liens on Collateral

15

 

 

 

SECTION 19.

Extensions

15

 

 

 

SECTION 20.

Remedies; Rights Upon Default

15

 

 

 

SECTION 21.

Grant of License to Use Proprietary Rights

17

 

--------------------------------------------------------------------------------



 

SECTION 22.

Limitation on the Agent’s and the Other Secured Parties’ Duty in Respect of
Collateral

18

 

 

 

SECTION 23.

Miscellaneous

18

 

 

 

SECTION 24.

Amendment and Restatement

22

 

 

 

Schedules

 

 

 

 

 

Schedule I

-

Pledged Equity and Pledged Debt

 

 

 

 

 

Schedule II

-

Jurisdictions of Organization

 

 

 

 

 

Schedule III

-

Patents, Trademarks and Copyrights

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

-

Security Agreement Supplement

 

 

ii

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED U.S. SECURITY AGREEMENT

 

This Third Amended and Restated U.S. Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is dated as of February 15, 2019, among UNITED RENTALS, INC., a
Delaware corporation (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a
Delaware corporation (the “Company”), each U.S. Guarantor (as defined in the
Credit Agreement referred to below) listed on the signature pages hereof as a
Grantor, and each Additional Grantor (as defined in Section 23(d)(ii) below)
(each such Domestic Subsidiary and Additional Grantor, together with Holdings
and the Company, the “Grantors”), and BANK OF AMERICA, N.A., as Agent (the
“Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Company, certain of their Subsidiaries, the Agent and the
lenders party thereto are party to a credit agreement dated as of June 9, 2008,
as amended and restated as of October 14, 2011 and as further amended and
restated as of March 31, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to the Third Amended and
Restated Credit Agreement, dated as of even date herewith (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
including any such amendment, restatement, amendment and restatement, supplement
or other modification that extends the maturity of, restructures, refunds,
refinances or increases any Indebtedness under such agreement (in whole or in
part), the “Credit Agreement”), among Holdings, the Company, the Canadian
Borrowers, the other Borrowers party thereto, the Guarantors, Bank of America,
N.A., as Agent, and the lenders party thereto;

 

WHEREAS, in connection with the Existing Credit Agreement, each Grantor (and
certain other grantors party thereto) entered into a U.S. Security Agreement,
dated as of June 9, 2008, as amended and restated as of October 14, 2011 and as
further amended and restated as of March 31, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified in writing prior to the date
hereof, the “Existing Security Agreement”);

 

WHEREAS, in order to induce the Agent and the Lenders to amend and restate the
Existing Credit Agreement by entering into the Credit Agreement, to induce the
Lenders to maintain and make loans and issue letters of credit as provided for
in the Credit Agreement, and to induce the Lenders and their Affiliates to
provide certain Bank Products, each Grantor is entering into this Agreement in
favor of the Agent, and pursuant hereto is granting to the Agent, for the
benefit of the Secured Parties, a security interest in and lien upon such
Grantor’s Collateral (as defined below) to secure such Grantor’s Secured
Obligations (as defined below);

 

WHEREAS, each Grantor is the owner of the shares of stock or other equity
interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Part I of Schedule I hereto and issued by the
Persons named therein and

 

1

--------------------------------------------------------------------------------



 

of the indebtedness (the “Initial Pledged Debt”) set forth opposite such
Grantor’s name on and as otherwise described in Part II of Schedule I hereto and
issued by the obligors named therein;

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by entering into the Credit Agreement, the Agent and
Lenders’ willingness to maintain and make loans and extend other financial
accommodations under the Credit Agreement and the provision of certain Bank
Products by the Lenders or their Affiliates that each Grantor grant to the
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon all of the Collateral of such Grantor to secure such Grantor’s Secured
Obligations; and

 

WHEREAS, in consideration for, among other things, the amendment and restatement
of the Existing Credit Agreement by the execution and delivery of the Credit
Agreement by the Agent and the Lenders, and to secure the full and prompt
payment and performance of all of the Secured Obligations, the parties to this
Agreement agree that each Grantor agrees to grant to the Agent, for the benefit
of the Secured Parties, a security interest in the Collateral, in order to
ensure and secure the prompt payment and performance of the Secured Obligations.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Security Agreement shall be amended and restated  as follows:

 

SECTION 1.                            Defined Terms.  All capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.  All other undefined terms contained in this Agreement, unless the
context indicates otherwise, have the meanings provided for by the Uniform
Commercial Code as in effect from time to time in the applicable jurisdiction
(the “UCC”) to the extent the same are used or defined therein.  All references
to any asset described in the definition of the term “Collateral”, or to any
proceeds thereof, shall be deemed to be references thereto except to the extent
such asset is an Excluded Asset.

 

SECTION 2.                            Grant of Lien.  (a)  As security for the
due and prompt payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) by each Grantor of all of its present and future
Obligations (such Obligations, as to any Grantor, being the “Secured
Obligations” of such Grantor), each Grantor hereby grants to the Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in and continuing lien on all of
such Grantor’s right, title and interest in or to any and all of the following
properties and assets of such Grantor and all powers and rights of such Grantor
in all of the following (including the power to transfer rights in the
following), whether now owned or existing or at any time hereafter acquired or
arising, regardless of where located (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

2

--------------------------------------------------------------------------------



 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates, certificates of title,
manufacturer’s statements of origin, and other collateral instruments;

 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods;

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the following
(the “Security Collateral”):

 

(A)                               the Initial Pledged Equity and the
certificates, if any, representing the Initial Pledged Equity, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Initial Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;

 

(B)                               all additional shares of stock and other
equity interests of or in any issuer of the Initial Pledged Equity, any
successor entity or any other entity from time to time organized, created or
acquired by such Grantor in any manner (such equity interests, together with the
Initial Pledged Equity, being the “Pledged Equity”), and the certificates, if
any, representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;

 

(C)                               the Initial Pledged Debt and the instruments,
if any, evidencing the Initial Pledged Debt, and all interest, cash, instruments
and other property from

 

3

--------------------------------------------------------------------------------



 

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt; and

 

(D)                               all additional indebtedness from time to time
owed to such Grantor (such indebtedness, together with the Initial Pledged Debt,
being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;

 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of such Grantor held directly or indirectly by the
Agent, any Lender, the Collateral Agent (as defined in the “Notes Security
Agreement” defined in the 45/8% Senior Secured Note Indenture (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Notes Security Agreement”)), the Agent (as defined in the “Security
Agreement” defined in the TLB Credit Agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “TLB
Security Agreement”)), any Lender (as defined in the TLB Credit Agreement), any
Second Lien Agent (as defined in the Notes Security Agreement) or any of their
Affiliates;

 

(xv)                          all of such Grantor’s Material Accounts, credits
and balances with and other claims against the Agent, any Lender, the Collateral
Agent (as defined in the Notes Security Agreement), the Agent (as defined in the
TLB Security Agreement), any Lender (as defined in the TLB Credit Agreement),
any Second Lien Agent (as defined in the Notes Security Agreement) or any of
their Affiliates or any other financial institution with which such Grantor
maintains deposits, including all Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

provided, however, the “Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(b)                                 any rights, titles or interests of a Grantor
in any instrument, permit, General Intangible, Lease, license or agreement to
which such Grantor is a party (other than any of the foregoing with or by any
other Grantor or any Subsidiary or other controlled Affiliate of a Grantor) or
any of its right, title or interest thereunder to the extent, but only to the
extent, that a grant of a security interest therein to the Agent would, under
the terms of such instrument, permit, General Intangible, Lease, license or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the

 

4

--------------------------------------------------------------------------------



 

abandonment, invalidation or unenforceability of or create a right of
termination in favor of or require the consent (which has not been obtained or
waived) of any other party under, such instrument, permit, General Intangible,
Lease, license or agreement; provided that the foregoing exclusion shall not be
construed to apply to the extent any such term is ineffective or unenforceable
under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409) or any other
applicable law so that no breach, default, abandonment, invalidity or
unenforceability would occur;

 

(c)                                  any asset to the extent the granting of a
security interest therein to the Agent is prohibited by applicable law or would
require the consent, approval, license or authorization of any Governmental
Authority or, except with respect to any Rental Equipment, Merchandise and
Consumables Inventory, any proceeds of any of the foregoing, any Material
Accounts into which any such proceeds are deposited, or any books or records
related to any of the foregoing, other third party (except a Grantor or any
Subsidiary or other controlled Affiliate of a Grantor) that has not been
obtained or waived; provided that the foregoing exclusion shall not be construed
to apply to the extent any such prohibition or requirement for consent,
approval, license or authorization is ineffective or unenforceable under the UCC
(including Sections 9-406, 9-407, 9-408 or 9-409) or any other applicable law;

 

(d)                                 to the extent U.S. Obligations are secured
thereby, any of the outstanding voting equity or other voting ownership
interests of a Foreign Subsidiary or Foreign Subsidiary Holding Company in
excess of 65% of the voting power of all classes of equity or other ownership
interests of such Foreign Subsidiary or Foreign Subsidiary Holding Company
entitled to vote;

 

(e)                                  any “intent-to-use” United States of
America based trademark or service mark application until such time that a
statement of use has been filed with the United States Patent and Trademark
Office (the “USPTO”) for such application, unless the grant of a security
interest therein would not render such “intent-to-use” based trademark or
service mark application invalid or subject to cancellation;

 

(f)                                   any property that is subject to a Lien
securing purchase money obligations, Capital Lease Obligations or sale/leaseback
Indebtedness permitted under the Credit Agreement pursuant to documents that
prohibit such Grantor from granting any other Liens in such property, and such
prohibition has not been or is not waived or the consent of the other party to
such contract has not been or is not otherwise obtained or under Requirements of
Law such prohibition cannot be waived, and only for so long as such Indebtedness
remains outstanding;

 

(g)                                  (i) any assets subject to a Securitization
Transaction or (ii) Accounts, Leases, contractual rights or any other assets
subject to any Like-Kind Exchange;

 

(h)                                 the equity interests, and any certificates
or instruments in respect thereof, in any unlimited liability company organized
under the laws of Nova Scotia;

 

5

--------------------------------------------------------------------------------



 

(i)                                     the equity interests, and any
certificates or instruments in respect thereof, in any joint venture or
non-wholly owned Subsidiary, the governing agreements of which prohibit the
pledge or other granting of security over equity interests in such Subsidiary
and such prohibition has not been or is not waived or the consent of the other
party to such contract has not been or is not otherwise obtained or under
Requirements of Law such prohibition cannot be waived;

 

(j)                                    any real property or any fee interest or
leasehold interest in real property, including fixtures affixed or attached
thereto;

 

(k)                                 any Titled Goods (other than Merchandise and
Consumables Inventory and Rental Equipment);

 

(l)                                     any Letter-of-Credit Rights not
constituting Supporting Obligations in respect of any Collateral to the extent
any of the Grantors is required by applicable law or contract to apply the
proceeds of a drawing of such letter of credit for a specified purpose (other
than a payment to a Grantor);

 

(m)                             any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property, in each
case, governed by or arising or existing under, pursuant to or by virtue of the
laws of any jurisdiction other than the United States of America or any state
thereof; and

 

(n)                                 any asset with respect to which the Agent
and the Company have reasonably agreed that the cost, tax consequences or any
legal or regulatory consequences of creating and/or perfecting a security
interest therein is excessive in relation to the benefit to the Secured Parties
of the security to be afforded thereby, or where the Agent and the Company have
otherwise agreed that such assets shall not be included as Collateral.

 

Subject to any limitations set forth herein, all of the Secured Obligations of
any Grantor shall be secured by all of the Collateral of such Grantor and any
other property of such Grantor that secures any of the Secured Obligations.

 

SECTION 3.                            Perfection and Protection of Security
Interest.

 

(a) Except as explicitly set forth herein or in the Credit Agreement, each
Grantor shall, at its expense, perform all steps reasonably requested in writing
by the Agent to perfect, maintain or protect the Agent’s Liens, including: 
(i) executing filings pursuant to the UCC in the office of the secretary of
state (or similar central filing office) of the relevant state(s);
(ii) executing and delivering customary filings in (A) the USPTO with respect to
any Collateral constituting U.S. issued patents and registered trademarks and
any applications therefor and (B) the United States Copyright Office of the
Library of Congress (“USCO”) with respect to copyright registrations;
(iii) causing certificates of title to be issued for all Titled Goods, the

 

6

--------------------------------------------------------------------------------



 

Agent’s Lien to be noted thereon in each case in accordance with the provisions
of the Credit Agreement and the other Loan Documents to which such Grantor is a
party; (iv) when an Event of Default pursuant to Section 10.1(a), (e), (f), (g),
(h), (i) or (n) of the Credit Agreement has occurred and is continuing, at the
reasonable request of the Agent, transferring Inventory to warehouses or other
locations designated by the Agent; (v) when an Event of Default has occurred and
is continuing, placing notations on such Grantor’s books of account to disclose
the Agent’s Liens; (vi) taking such other steps reasonably requested by the
Agent to maintain and protect the Agent’s Liens in the Collateral; and (vii) in
the case of the Security Collateral, (A) if any Pledged Debt shall be evidenced
by a promissory note or other instrument with an individual amount in excess of
$50,000,000, deliver and pledge to the Agent such note or instrument duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Agent and (B) deliver
and pledge to the Agent, for the benefit of the Secured Parties, certificates
representing Pledged Equity that constitutes certificated securities,
accompanied by undated stock powers executed in blank; provided that
notwithstanding any other provision of this Agreement, none of the Grantors will
be required to (I) take any action in any jurisdiction other than the United
States of America (including any state thereof), or required by the laws of any
such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
either create any security interests (or other Liens) in assets located or
titled outside of the United States of America (including any state thereof) or
to perfect any security interests (or other Liens) in any non-U.S. Collateral,
(II) deliver landlord lien waivers, estoppels or collateral access letters,
(III) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property or (IV) take any action to perfect
any Liens in any intellectual property created, registered or applied-for in any
jurisdiction other than the United States of America.

 

(b)                                 Unless the Agent shall otherwise consent in
writing (which consent may be revoked at any time and from time to time), each
Grantor shall deliver to the Agent all the Collateral consisting of negotiable
Documents, Chattel Paper and Instruments (other than checks received and
processed in the ordinary course), in each case, with an individual value in
excess of $50,000,000, promptly after such Grantor receives the same, but if any
Event of Default has occurred and is continuing, each Grantor agrees to deliver
to the Agent all such Collateral (regardless of value) upon the Agent’s request.

 

(c)                                  Upon obtaining an interest therein (subject
to the time period specified in Section 7.17(a) or any comparable provision of
the Credit Agreement), unless waived by the Agent in writing (which waiver may
be revoked at any time and from time to time), each Grantor shall obtain control
or blocked account agreements in form and substance reasonably satisfactory to
the Agent (provided that such control or blocked account agreements shall be
deemed to be in form and substance reasonably satisfactory to the Agent if such
control or blocked account agreements are substantially consistent with any
control or blocked account agreements in effect as of the date hereof) executed
and delivered by (i) each securities intermediary and commodities intermediary
issuing or holding any financial assets or commodities to or for such Grantor,
except for securities and commodities accounts of the Grantors that are not
Material Accounts, and (ii) each depository bank at which such Grantor maintains
a Material Account.

 

7

--------------------------------------------------------------------------------



 

(d)                                 If any Grantor is or becomes the beneficiary
of a letter of credit with an individual face amount in excess of $50,000,000,
other than a letter of credit not constituting Supporting Obligations in respect
of any Collateral pursuant to which such Grantor is required by applicable law
or contract to apply the proceeds of a drawing of such letter of credit for a
specified purpose (other than a payment to a Grantor), such Grantor shall
promptly notify the Agent thereof and, unless otherwise consented by the Agent,
use its commercially reasonable efforts to enter into a tri-party agreement with
the Agent and the issuer and/or confirming bank with respect to Letter-of-Credit
Rights, whereby such Grantor assigns such Letter-of-Credit Rights to the Agent
and directs all payments thereunder to the Payment Account, all in form and
substance reasonably satisfactory to the Agent.

 

(e)                                  Each Grantor shall take all commercially
reasonable steps necessary to grant the Agent control of all electronic chattel
paper in accordance with the UCC or other applicable law and all “transferable
records” as defined in the Uniform Electronic Transactions Act.

 

(f)                                   Each Grantor hereby irrevocably authorizes
the Agent at any time and from time to time to file any UCC financing statements
or amendments thereto in the applicable office of the secretary of state (or
similar central filing office) in the United States that (i) indicate the
Collateral (A) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC of the State of New York or such jurisdiction for the sufficiency or
filing office acceptance of any UCC financing statement or amendment, including
where applicable whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor. 
Each Grantor agrees to furnish any such information to the Agent promptly upon
request.  Each Grantor also ratifies its authorization for the Agent to have
filed in the applicable office of the secretary of state (or similar central
filing office) in the United States any like UCC financing statements or
amendments thereto if filed prior to the date hereof.

 

(g)                                  Each Grantor shall promptly notify the
Agent of any commercial tort claim (as defined in the UCC) with a value
estimated in good faith by the Company to be in excess of $50,000,000, initiated
or acquired by it and unless otherwise consented by the Agent, such Grantor
shall enter into a supplement to this Agreement, granting to the Agent a Lien in
such commercial tort claim.

 

(h)                                 Until Full Payment of all Secured
Obligations, the Agent’s Liens shall continue in full force and effect in all
the Collateral (whether or not deemed eligible for the purpose of calculating
the Availability or as the basis for any advance, loan, extension of credit, or
other financial accommodation), provided that, the Agent agrees to release its
Lien in any Collateral that is sold or disposed of by a Grantor as permitted
pursuant to the Credit Agreement subject to the satisfaction of any conditions
to release (if any) set forth in the Credit Agreement, including the continuance
of the Agent’s Lien in any proceeds of such released Collateral.

 

8

--------------------------------------------------------------------------------



 

(i)                                     Each Grantor will give prompt written
notice to the Agent of any change in its name, legal form or jurisdiction of
organization (whether by merger or otherwise) (and in any event, within 30 days
of such change); provided that, promptly after receiving a written request
therefor from the Agent, such Grantor shall deliver to the Agent all additional
financing statements and other documents reasonably necessary or desirable to
maintain the validity, perfection and priority of the security interests created
hereunder and other documents reasonably requested by the Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Agent shall either promptly file such additional financing statements or approve
the filing of such additional financing statements by such Grantor. Upon any
such approval such Grantor shall proceed with the filing of the additional
financing statements and deliver copies (or other evidence of filing) of the
additional filed financing statements to the Agent.

 

(j)                                    No Grantor shall enter into any contract
or agreement that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Leases, Instruments or Payment Intangibles or the
proceeds of the foregoing to the Agent, except for any agreement permitted
pursuant to Section 8.8 of the Credit Agreement.

 

(k)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed by the Agent without the prior
written consent of the Agent and agrees that it will not do so without the prior
written consent of the Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC and to Section 23(f) hereof.

 

(l)                                     With respect to any Security Collateral
in which any Grantor has any right, title or interest and that constitutes an
uncertificated security, such Grantor shall, to the extent the issuer thereof is
a controlled Affiliate of the Grantor, or otherwise use its commercially
reasonable efforts to, cause the issuer thereof either (i) to register the Agent
as the registered owner of such security or (ii) to agree in an authenticated
record with such Grantor and the Agent that such issuer will comply with
instructions with respect to such security originated by the Agent in accordance
with this Agreement and the Credit Agreement without further consent of such
Grantor.

 

(m)                             Each Grantor agrees that it will pledge
hereunder, promptly following its acquisition thereof, any and all additional
Security Collateral (subject to any limitations contained herein with respect
thereto) and deliver to the Agent for the benefit of the Secured Parties,
certificates or instruments representing any such Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank.

 

SECTION 4.                            [Reserved].

 

SECTION 5.                            Jurisdiction of Organization.  Each
Grantor represents and warrants to the Agent and the other Secured Parties that
as of the date hereof:  (a) Schedule II hereto identifies (i) such Grantor’s
name as of the date hereof as it appears in official filings in the state or
other jurisdiction of its incorporation or other organization, (ii) the type of
entity of such Grantor (including corporation, partnership, limited partnership
or limited liability company), (iii) the organizational identification number
issued by such Grantor’s state, province

 

9

--------------------------------------------------------------------------------



 

or territory of incorporation or organization or a statement that no such number
has been issued, and (iv) the jurisdiction in which such Grantor is incorporated
or organized; and (b) such Grantor has only one state, province or territory of
incorporation or organization.

 

SECTION 6.                            Title to, Liens on, and Sale and Use of
Collateral.  Each Grantor represents and warrants to the Agent and the other
Secured Parties and agrees with the Agent and the other Secured Parties
that such Grantor has rights in and the power to transfer all of the Collateral
free and clear of all Liens whatsoever, except for Permitted Liens.

 

SECTION 7.                            Access and Examination.  During the
continuance of an Event of Default, the Agent may, without expense to the Agent,
use such of each Grantor’s respective personnel, supplies, and Real Estate as
may be reasonably necessary for maintaining or enforcing the Agent’s Liens. 
Subject to the terms of the Credit Agreement, following consultation with and
notice to the Grantors, or without such notice and consultation during the
continuance of an Event of Default, the Agent shall have the right, in the
Agent’s name or in the name of a nominee of the Agent, to verify the validity,
amount or any other matter relating to the Accounts, Inventory, Leases, or other
Collateral, by mail, telephone, or otherwise.

 

SECTION 8.                            [Reserved].

 

SECTION 9.                            [Reserved].

 

SECTION 10.                     Inventory; Perpetual Inventory.  Each Grantor
represents and warrants to the Agent and the other Secured Parties and agrees
with the Agent and the other Secured Parties that all of the Inventory owned by
such Grantor is and will be held for sale or lease in the ordinary course of
such Grantor’s business, and is and will be fit (ordinary wear and tear and
casualty events excepted) for such purposes, except, in each case, to the extent
as would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 11.                     Leases and Other Chattel Paper.  Each Grantor
hereby represents and warrants to the Agent and the other Secured Parties and
agrees with the Agent and the other Secured Parties, with respect to such
Grantor’s Leases, that (except, in each case, as would not be reasonably
expected to have a Material Adverse Effect):  (i) each Lease represents a bona
fide lease of equipment by such Grantor in the ordinary course of such Grantor’s
business; (ii) all amounts described as being payable by a lessee in any
existing Lease are for a liquidated amount payable by such lessee thereon on the
terms set forth in such Lease, without any offset, deduction, defense, or
counterclaim except in the ordinary course of business; (iii) each copy of a
Lease delivered to the Agent by such Grantor will be a genuine copy of the
original of such Lease; and (iv) (except in the case of Progress Billings) all
equipment described in any Lease that has been delivered to the Agent shall be
or will have been delivered to and accepted by the lessee thereunder (subject to
the terms of such Lease).

 

SECTION 12.                     Right to Cure.  The Agent may, in its reasonable
discretion, and shall, at the direction of the Required Lenders, pay any amount
or do any act required of any Grantor hereunder or under any other Loan Document
in order to preserve, protect, maintain or enforce the Secured Obligations, any
material portion of the Collateral or the Agent’s Liens therein, and which any
Grantor fails to pay or do following notice by the Agent to Grantors

 

10

--------------------------------------------------------------------------------



 

(unless an Event of Default has occurred or is continuing, or unless the Agent,
acting reasonably, believes exigent circumstances may exist, in which events, no
such notice shall be required), including payment of any judgment against any
Grantor, any insurance premium, any warehouse charge, any finishing or
processing charge, any landlord’s or bailee’s claim, and any other Lien upon or
with respect to the Collateral.  Upon the occurrence and during the continuance
of an Event of Default:  (a) each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be filed all such further instruments
and documents and take all such actions as the Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Agent’s
Lien in the Collateral and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Agent’s Lien and the filing of
any UCC financing statements (including fixture filings) or other documents in
connection herewith or therewith, to the extent required hereunder or under the
other Loan Documents; and (b) the Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 8.2 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement, this Agreement or any other Loan Document. 
All payments that the Agent makes in accordance with this Section 12 and all
documented out-of-pocket costs and expenses that the Agent pays or incurs in
connection with any action taken by it hereunder shall be charged as a U.S.
Revolving Loan, and the Agent agrees to notify the U.S. Borrowers thereof;
provided that neither the Agent’s right to make any such payments and charge the
same as a U.S. Revolving Loan, nor the U.S. Borrowers’ obligation to repay any
such U.S. Revolving Loan, shall be conditioned in any way upon the Agent’s
providing such notification.  Any payment made or other action taken by the
Agent under this Section 12 shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed thereafter as herein provided.

 

SECTION 13.                     Power of Attorney.  Each Grantor hereby appoints
the Agent and the Agent’s designee or bailee as such Grantor’s attorney, with
power exercisable upon the occurrence and during the continuance of an Event of
Default:  (a) to endorse such Grantor’s name on any checks, notes, acceptances,
money orders, or other forms of payment or security that come into the Agent’s
or any of the other Secured Parties’ possession; (b) to sign such Grantor’s name
on any invoice, bill of lading, warehouse receipt or other negotiable or
non-negotiable Document constituting the Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c) to notify the post office authorities to
change the address for delivery of such Grantor’s mail to an address designated
by the Agent and to receive, open and dispose of all mail addressed to such
Grantor; (d) in consultation with the Company (such consultation not to be
required when an Event of Default pursuant to Section 10.1(a), (e), (f), (g),
(h), (i) or (n) of the Credit Agreement has occurred and is continuing) to send
requests for verification of Accounts and Leases (other than Accounts and Leases
subject to any Securitization Transactions) to Account Debtors and lessees;
(e) to complete in such Grantor’s name or the Agent’s name, any order, sale,
lease or transaction, obtain the necessary Documents in connection therewith,
and collect the proceeds thereof; (f) to clear Inventory through customs in such
Grantor’s name, the Agent’s name or the name of the Agent’s designee

 

11

--------------------------------------------------------------------------------



 

or bailee, and to sign and deliver to customs officials powers of attorney in
such Grantor’s name for such purpose; (g) to the extent that such Grantor’s
authorization given in Section 3(f) of this Agreement is not sufficient, to file
such UCC financing statements as are required under this Agreement; and (h) to
do all things necessary to carry out the Credit Agreement, this Agreement and
the other Loan Documents in accordance with the terms thereof.  Each Grantor
ratifies and approves all acts of such attorney.  This power, being coupled with
an interest, is irrevocable until the Credit Agreement has been terminated and
Full Payment of the Obligations has occurred.

 

SECTION 14.                     The Agent’s and the Other Secured Parties’
Rights, Duties and Liabilities.  (a) As between the Grantors and the Secured
Parties, each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, lease, license or other disposition of the
Collateral.  None of the Secured Obligations shall be affected by any failure of
the Agent or any of the other Secured Parties to take any steps to perfect the
Agent’s Liens or to collect or realize upon the Collateral, nor shall loss of or
damage to the Collateral release any Grantor from any of the Secured
Obligations.  Following the occurrence and during the continuation of an Event
of Default, the Agent may (but shall not be required to), and at the direction
of the Required Lenders shall, without notice to (except as required under the
Credit Agreement or under any applicable law) or consent from any Grantor, sue
upon or otherwise collect, extend the time for payment of, modify or amend the
terms of, compromise or settle for cash, credit, or otherwise upon any terms,
grant other indulgences, extensions, renewals, compositions, or releases, and
take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of
Grantors for the Secured Obligations, or any other agreement now or hereafter
existing between any of the Secured Parties and any Grantor.

 

(b)                                 It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall remain
liable under each Lease and each of its other contracts, agreements and licenses
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder.  Neither the Agent nor any of the other Secured
Parties shall have any obligation or liability under any Lease, contract,
agreement or license by reason of or arising out of this Agreement or the
granting herein of a Lien thereon or the receipt by the Agent or any of the
other Secured Parties of any payment relating to any Lease, contract, agreement
or license pursuant hereto.  Neither the Agent nor any of the other Secured
Parties shall be required or obligated in any manner to perform or fulfill any
of the obligations of any Grantor under or pursuant to any Lease, contract,
agreement or license, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Lease, contract, agreement or license, or
to present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 

(c)                                  With respect to Accounts and Leases, in
each case not subject to any Securitization Transaction or Like-Kind Exchange,
the Agent may, at any time after an Event of Default shall have occurred and be
continuing (or if any rights of set-off (other than set-offs

 

12

--------------------------------------------------------------------------------



 

against an Account arising under the contract giving rise to the same Account)
or contra accounts may be asserted with respect to the following), without prior
notice to any Grantor, notify Account Debtors, parties to Leases and other
Persons obligated on the Collateral that the Agent has a security interest
therein, and that payments shall be made directly to the Agent, for the benefit
of the Secured Parties.  Upon the request of the Agent, each Grantor shall so
notify Account Debtors and other Persons obligated on such Collateral.  Once any
such notice has been given to any Account Debtor or other Person obligated on
such Collateral and while any Event of Default exists and is continuing, no
Grantor shall give any contrary instructions to such Account Debtor or other
Person without the Agent’s prior written consent.

 

SECTION 15.                     Patent, Trademark and Copyright Collateral. 
(a) Each Grantor represents and warrants to the Agent and the other Secured
Parties that (i) as of the date hereof, such Grantor does not have any ownership
interest in, or title to, any material issued or applied-for U.S. patents,
registered or applied-for U.S. trademarks or registered U.S. copyrights
(collectively, “Registered Intellectual Property”) except as set forth in
Schedule III hereto, and (ii) this Agreement, together with the filing of the
financing statements referred to in Section 3(f) of this Agreement, the
recording of the U.S. Intellectual Property Security Agreement with the USPTO
and the USCO, and subsequent filings for any hereafter acquired Registered
Intellectual Property are, to the extent that a valid, perfected and continuing
Lien in patents, trademarks and copyrights, as applicable, can be created upon
filing and recording documents of such type and nature, effective to create
valid, perfected, first priority (subject to Permitted Liens) and continuing
Liens in favor of the Agent on such material Registered Intellectual Property.

 

(b)                                 Each Grantor shall notify the Agent within a
reasonable amount of time if it knows that any application or registration
relating to any material Registered Intellectual Property (now or hereafter
existing) owned or licensed by such Grantor will become abandoned or dedicated,
or of any material and adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the USPTO, the USCO, or any court) regarding such Grantor’s ownership of any
material Registered Intellectual Property, its right to register the same, or to
keep and maintain the same.

 

(c)                                  If, before Full Payment of the Obligations,
any Grantor shall obtain ownership of any additional Registered Intellectual
Property (except to the extent any application for a trademark is excluded from
the definition of “Collateral” under subclause (e) of Section 2 of this
Agreement), with respect to goods sold in such Grantor’s business, the Agent
shall have a Lien in, and the provisions of Section 2 shall automatically apply
to, such Registered Intellectual Property, and such Grantor shall give to the
Agent written notice of such ownership at the time of delivery of the annual
financial statements pursuant to Section 7.2(a) of the Credit Agreement and the
related Compliance Certificate pursuant to Section 7.2(d) (the “Annual
Compliance Certificate”) (or such later date as the Agent may agree) in which
such Grantor obtains ownership of such patent, trademark, or copyright.  This
Section 15(c) shall not apply to any Collateral which are owned by others and
licensed to any Grantor.

 

(d)                                 Each Grantor authorizes the Agent to modify
this Agreement by amending Schedule III to include any additional Registered
Intellectual Property (other than any “intent-to-use” United States of America
based trademark or service mark application, until such time that a statement of
use has been filed with the USPTO for such application) owned by such Grantor

 

13

--------------------------------------------------------------------------------



 

and not included in Schedule III at the time of delivery of the Annual
Compliance Certificate (or such later date as the Agent may agree).  The Agent
shall provide notice to the Grantors of any amendment or modification to be
effected pursuant to this Section 15(d).

 

(e)                                  At the time of delivery of the Annual
Compliance Certificate (or such later date as the Agent may agree), each Grantor
shall sign and deliver to the Agent for filing or recordation with the USPTO or
USCO one or more intellectual property security agreements, or supplements or
amendments thereto, with respect to any Registered Intellectual Property (other
than any “intent-to-use” United States of America based trademark or service
mark application, until such time that a statement of use has been filed with
the USPTO for such application) acquired after the date hereof and which is
Collateral, solely to the extent that such Collateral is not covered by any
previous intellectual property security agreement or supplement or amendment
thereto so signed and delivered by it.

 

(f)                                   Each Grantor shall take all commercially
reasonable actions to maintain and protect each item of Registered Intellectual
Property that is material to the business of the Company, taken as a whole,
unless such Grantor shall determine that such item of Registered Intellectual
Property is not material to the conduct of its business.

 

(g)                                  In the event that any Grantor has knowledge
of any material Registered Intellectual Property constituting Collateral being
infringed upon or diluted by a third party, such Grantor shall, to the extent
such Grantor deems commercially reasonable, take actions to protect such
material Registered Intellectual Property.

 

SECTION 16.                     Voting Rights; Dividends; Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, each Grantor (i) shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Security Collateral
of such Grantor or any part thereof for any purpose; provided, however, that
such Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the rights and remedies of the
Agent or the other Secured Parties under this Agreement or any other Loan
Document and (ii) shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided that such Grantor shall
deliver and pledge to the Agent any such dividends or distributions that would
constitute Pledged Equity to the extent required hereunder.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all rights of each Grantor (i) to exercise
or refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to Section 16(a)(i) shall, upon
written notice to such Grantor by the Agent, cease and (ii) to receive the
dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 16(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Security Collateral such dividends, interest and other distributions.

 

14

--------------------------------------------------------------------------------



 

SECTION 17.                     Indemnification.  In any suit, proceeding or
action brought by the Agent or any of the other Secured Parties relating to any
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, each Grantor jointly and severally agrees to save,
indemnify and keep the Agent and the other Secured Parties harmless from and
against all expense (including reasonable and documented attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from any Grantor, except in the case of the Agent or any of the
other Secured Parties, to the extent such expense, loss, or damage is
attributable to the gross negligence, bad faith or willful misconduct of the
Agent or such other Secured Party.  All such obligations of Grantors shall be
and remain enforceable against and only against Grantors and shall not be
enforceable against the Agent or any of the other Secured Parties.

 

SECTION 18.                     Limitation on Liens on Collateral.  Each Grantor
shall, at its own expense, take any and all commercially reasonable actions
necessary (a) to defend title to the Collateral owned by it against all Persons
claiming an interest therein (other than with respect to Permitted Liens) that
is adverse to the interests hereunder of the Agent or other Secured Party,
except with respect to Collateral that such Grantor determines in its reasonable
business judgment is no longer necessary or beneficial to the conduct of the
business, and (b) to defend the Security Interest of the Agent in the Collateral
and the priority thereof against any Lien that is not a Permitted Lien.

 

SECTION 19.                     Extensions.  The Agent may grant extensions of
time for the creation and perfection of security interests in, or obtaining a
delivery of documents or other deliverables with respect to, particular assets
of any Grantor where it determines that (i) such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or any other Security Documents
or (ii) such an extension is otherwise reasonably appropriate.

 

SECTION 20.                     Remedies; Rights Upon Default.  (a) In addition
to all other rights and remedies granted to it under this Agreement, the Credit
Agreement, the other Loan Documents and under any other instrument or agreement
securing, evidencing or relating to any of the Secured Obligations or pursuant
to any other applicable law, if any Event of Default shall have occurred and be
continuing, the Agent may exercise all rights and remedies of a secured party
under the UCC.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, if any Event of Default shall have occurred and be
continuing, the Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on the Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and

 

15

--------------------------------------------------------------------------------



 

may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk.  If any Collateral is sold on terms other than payment in full at the time
of sale, no credit shall be given against the Obligations until the Agent or the
other Secured Parties receive payment, and if the buyer defaults in payment, the
Agent may resell the Collateral without further notice to any Grantor.  The
Agent or any of the other Secured Parties shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of the Agent and the other Secured
Parties, the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption each Grantor hereby releases. 
Such sales may be adjourned and continued from time to time with or without
notice.  The Agent shall have the right to conduct such sales on premises of any
Grantor or elsewhere and shall have the right to use any Grantor’s premises
without charge for such time or times as the Agent deems necessary or advisable.

 

(b)                                 Each Grantor further agrees, at the Agent’s
request following the occurrence and during the continuance of an Event of
Default, to assemble the Collateral and make it available to the Agent at a
place or places designated by the Agent which are reasonably convenient to the
Agent and such Grantor, whether at such Grantor’s premises or elsewhere.  Until
the Agent is able to effect a sale, lease, or other disposition of the
Collateral, the Agent shall have the right to hold or use the Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by the Agent.  The Agent shall have no obligation to any Grantor to
maintain or preserve the rights of such Grantor as against third parties with
respect to the Collateral while the Collateral is in the possession of the Agent
or marshal any Collateral for the benefit of any Person.  In the event the Agent
seeks to take possession of all or any portion of the Collateral by judicial
process, each Grantor irrevocably waives (i) any demand for possession prior to
the commencement of any suit or action to recover the Collateral and (ii) any
requirement that the Agent retain possession and not dispose of any Collateral
until after trial or final judgment.  The Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Agent’s remedies (for the benefit of the Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale to the
Secured Obligations first to all expenses of collection, recovery, receipt,
appropriation, realization or sale, including reasonable attorneys’ fees, and
then as provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by the Agent of any other amount required by any
provision of law, need the Agent account for the surplus, if any, to the
applicable Grantor.  To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Agent or any of the
other Secured Parties arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence, bad faith or
willful misconduct of the Agent or such Secured Party as finally determined by a
court of competent jurisdiction.  Each Grantor agrees that 10 days’ prior notice
by the Agent of the time and place of any public sale or of the time after which
a private sale may take place is reasonable notification of such matters.  Each
Grantor shall remain liable,

 

16

--------------------------------------------------------------------------------



 

 jointly and severally with the other Grantors, for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any attorneys’ fees or other expenses (to the
extent provided for herein or in the Credit Agreement) incurred by the Agent or
any of the other Secured Parties to collect such deficiency.

 

(c)                                  Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral.

 

(d)                                 To the extent that applicable law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for the Agent (i) to fail to incur expenses reasonably deemed significant by the
Agent to prepare the Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to the
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of the Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on the Collateral or to remove Liens on or any adverse claims against the
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on the Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of the Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of the Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of the Collateral by utilizing Internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of the Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of the Collateral,
(xii) to dispose of Leases, Inventory and related Collateral in one or more
portfolio sales or in individual sale transactions, or (xiii) to the extent
deemed appropriate by the Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral.  Each Grantor
acknowledges that the purpose of this Section 20(d) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 20(d). 
Without limitation upon the foregoing, nothing contained in this
Section 20(d) shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 20(d).

 

SECTION 21.                     Grant of License to Use Proprietary Rights. 
Solely for the purpose of enabling the Agent to exercise rights and remedies
under Section 20 hereof (including,

 

17

--------------------------------------------------------------------------------



 

without limiting the terms of Section 20 hereof, in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of the Collateral), effective solely upon the occurrence and
during the continuance of an Event of Default and exercisable at such time as
the Agent shall be otherwise lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Agent, to the extent such Grantor
has the right to grant such right or access without additional payment or
obligation, for the benefit of the Secured Parties, a nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Proprietary Rights now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  Solely with respect to Proprietary Rights in
or to trademarks or service marks and trade dress, the license granted under
this Section 21 shall be made subject to reasonable quality control obligations
reasonably required to maintain the validity and enforceability of such
trademarks, service marks or trade dress, as applicable.

 

SECTION 22.                     Limitation on the Agent’s and the Other Secured
Parties’ Duty in Respect of Collateral.  The Agent and each other Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control.  Neither the Agent nor any of the other Secured Parties shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of the Agent or nominee of the Agent or such other Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.

 

SECTION 23.                     Miscellaneous.

 

(a)                                 Reinstatement.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

(b)                                 Notices.  Except as otherwise provided
herein, whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Credit Agreement.

 

18

--------------------------------------------------------------------------------



 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement. 
This Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of the Agent, the other Secured Parties and
Grantors with respect to the matters referred to herein and therein; provided
that, in the event of any conflict between the terms of this Agreement and the
Credit Agreement, the terms of the Credit Agreement shall govern.

 

(d)                                 No Waiver; Cumulative Remedies; Amendments
and Additional Grantors.

 

(i)                                     Neither the Agent nor any of the other
Secured Parties shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in writing, signed by the Agent and then only to the extent therein set
forth.  A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Agent
would otherwise have had on any future occasion.  No failure to exercise nor any
delay in exercising, on the part of the Agent or any of the other Secured
Parties, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.

 

(ii)                                  Except as otherwise expressly specified
herein, none of the terms or provisions of this Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by the Agent and Grantors.  Upon the execution and delivery by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.

 

(e)                                  Limitation by Law.  All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

19

--------------------------------------------------------------------------------



 

(f)                                   Termination of this Agreement; Releases.

 

(i)                                     Subject to Section 23(a) hereof, this
Agreement and all security interests and Liens granted hereby shall
automatically terminate and be released upon Full Payment of the Obligations.

 

(ii)                                  The Agent shall release, subject to the
satisfaction of all conditions to release (if any) set forth in the Credit
Agreement, including the continuance of the applicable Agent’s Lien in any
proceeds of released Collateral, any such Agent’s Liens upon any applicable
Collateral pursuant to the terms of Section 13.11 of the Credit Agreement.

 

(iii)                               Upon any Collateral being or becoming an
Excluded Asset, the Lien created hereby on such Collateral shall automatically
terminate and be released without further actions by any Person.  In connection
therewith, the Agent, at the request and sole expense of the applicable Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence such termination and
release in accordance with Section 13.11 of the Credit Agreement.

 

(g)                                  Successors and Assigns.  This Agreement and
all obligations of each Grantor hereunder shall be binding upon and inure to the
benefit of the successors and assigns of such Grantor (including any
debtor-in-possession on behalf of such Grantor) and shall, together with the
rights, remedies and obligations of the Agent hereunder, inure to the benefit of
and be binding upon the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Lien granted to the Agent, for the benefit of the Secured
Parties, hereunder.  Except as expressly permitted by the terms of the Credit
Agreement, no Grantor may assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Agreement.

 

(h)                                 Counterparts.  This Agreement may be
authenticated in any number of separate counterparts, each of which shall
collectively and separately constitute one and the same agreement.  This
Agreement may be authenticated by manual signature, facsimile or electronic
means, all of which shall be equally valid.

 

(i)                                     Governing Law.

 

(i)                                     THIS AGREEMENT SHALL BE INTERPRETED AND
THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK; PROVIDED, THAT TO THE EXTENT THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS ON COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

(ii)                                  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE

 

20

--------------------------------------------------------------------------------



 

COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA LOCATED IN
NEW YORK COUNTY, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
GRANTORS AND THE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE GRANTORS AND THE
AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE
FOREGOING:  (x) THE AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY GRANTOR OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE
AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR
OTHER SECURITY FOR THE SECURED OBLIGATIONS AND (y) EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE
JURISDICTIONS.

 

(iii)                               SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE COMPANY AT ITS
ADDRESS SET FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO
DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.  NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF THE AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER
PERMITTED BY LAW.

 

(j)                                    Waiver of Jury Trial.  THE GRANTORS AND
THE AGENT EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE GRANTORS AND THE AGENT EACH AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS Section 23(j) AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR

 

21

--------------------------------------------------------------------------------



 

ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

(k)                                 Intercreditor Agreements.  REFERENCE IS
HEREBY MADE TO EACH APPLICABLE INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER
IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF ANY APPLICABLE INTERCREDITOR
AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF ANY APPLICABLE
INTERCREDITOR AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF SUCH
APPLICABLE INTERCREDITOR AGREEMENT SHALL GOVERN.  THE AGENT, FOR ITSELF AND ON
BEHALF OF EACH OF THE SECURED PARTIES, HEREBY AGREES THAT ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NO GRANTOR SHALL BE REQUIRED TO ACT
OR REFRAIN FROM ACTING IN A MANNER THAT IS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF SUCH APPLICABLE INTERCREDITOR AGREEMENT.  WITHOUT LIMITATION OF
THE FOREGOING AND IN ANY EVENT, NO GRANTOR SHALL BE REQUIRED TO TAKE ANY ACTION
HEREUNDER IF TAKING OF SUCH ACTION (I) WOULD BE INCONSISTENT WITH THE TERMS OF
SUCH APPLICABLE INTERCREDITOR AGREEMENT OR (II) WOULD IMPAIR THE ABILITY OF THE
AGENT TO PERFECT OR ENFORCE ITS INTEREST IN ANY COLLATERAL OR TO OBTAIN
POSSESSION OR CONTROL (WITHIN THE MEANING OF THE UCC) OF ANY COLLATERAL IN ORDER
TO ASSURE THE LIEN THEREIN OF THE AGENT OR THE SECURED PARTIES AGAINST ANY OTHER
PERSON.

 

(l)                                     Section Titles.  The Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

(m)                             No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

(n)                                 Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed this Agreement and,
specifically, the provisions of Section 23(i) and Section 23(j), with its
counsel.

 

(o)                                 Benefit of the Secured Parties.  All Liens
granted or contemplated hereby shall be for the benefit of the Secured Parties,
and all proceeds or payments realized from the Collateral in accordance herewith
shall be applied to the Secured Obligations in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

SECTION 24.                     Amendment and Restatement.  On the date hereof,
the Existing Security Agreement is hereby amended, restated and superseded in
its entirety by this

 

22

--------------------------------------------------------------------------------



 

Agreement.  The parties hereto acknowledge and agree that (i) this Agreement and
the other Loan Documents executed and delivered in connection herewith do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined under the Existing Credit Agreement) or the “Secured
Obligations” (as defined under the Existing Security Agreement) or any of the
other Loan Documents; (ii) such “Obligations” and “Secured Obligations” are in
all respects continuing (as amended and restated on the date hereof); and
(iii) the security interests, Lien and pledge granted under the Existing
Security Agreement and the other Loan Documents are in all respects continuing
and in full force and effect and are hereby fully ratified and affirmed in favor
of the Agent, for the benefit of the Secured Parties.  Without limiting the
foregoing, each of the Grantors hereby fully and unconditionally ratifies and
affirms this Agreement and agrees that all security interests, Liens and pledges
granted hereunder and under the Existing Security Agreement shall from and after
the date hereof secure all Secured Obligations hereunder and under the other
Loan Documents.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

GRANTORS:

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS REALTY, LLC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President, Treasurer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED U.S. SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name: Cynthia G. Stannard

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED U.S. SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------



 

SCHEDULE I
to
AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

Issued and Outstanding Stock

 

Issuer

 

Certificate No.

 

No. of
Shares

 

Owner

 

Issued

 

Outstanding

United Rentals of Canada, Inc.(1)

 

C-1
C-2
C-3
C-4
C-5
C-6
C-7
C-8
C-9
C-10
C-11
C-12

 

10,870
202.34
132.39
122.31
110.67
108.19
108.207
8,119.8218
29.08553
37.719
179.08
1,112.958

 

United Rentals Highway Technologies Gulf, LLC

 

21,132.7713

 

21,132.7713

United Rentals (Delaware), Inc.

 

P-1

 

30,000 (preferred stock)

 

United Rentals (North America), Inc.

 

30,000

 

30,000

United Rentals (North America), Inc.

 

2

 

100

 

United Rentals, Inc.

 

100

 

100

United Rentals International B.V.(2)

 

N/A

 

18,000

 

United Rentals (North America), Inc.

 

18,000

 

18,000

URVI, Inc.(3)

 

2
3

 

650
350

 

United Rentals (North America), Inc.

 

1000

 

1000

United Rentals PR, Inc.(4) (5)

 

2, 3

 

100

 

United Rentals (North America), Inc.

 

100

 

100

 

--------------------------------------------------------------------------------

(1)  Only 65% will be pledged to secure Obligations.

 

(2)  Only 65% will be pledged to secure Obligations.

 

(3)  Only 65% will be pledged to secure Obligations.

 

(4)  Only 65% will be pledged to secure Obligations

 

(5)                               [As of the Agreement Date, the stock
certificates for United Rentals PR, Inc. are being reissued to reflect the name
change of such entity and the issuance of stock to United Rentals (North
America), Inc.  Per agreement with the Agent, the stock certificates for United
Rentals PR, Inc. will not be required to be delivered until such time as they
are available.]

 

--------------------------------------------------------------------------------



 

Partnership and Membership Interests

 

Name of Company

 

Interest

United Rentals Realty, LLC

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

United Rentals Highway Technologies Gulf, LLC

 

United Rentals (North America), Inc. is the sole member

 

--------------------------------------------------------------------------------



 

PART II

 

Pledged Debt

 

Amended and Restated Global Intercompany Note, dated October 31, 2018.

 

--------------------------------------------------------------------------------



 

SCHEDULE II
to
AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of
Organization

 

Type of Entity

 

Organizational I.D.

United Rentals, Inc.

 

Delaware

 

Corporation

 

2922505

United Rentals (North America), Inc.

 

Delaware

 

Corporation

 

5111514

United Rentals (Delaware), Inc.

 

Delaware

 

Corporation

 

3465858

United Rentals Highway Technologies Gulf, LLC

 

Delaware

 

Limited Liability Company

 

3329406

United Rentals Realty, LLC

 

Delaware

 

Limited Liability Company

 

4598063

 

--------------------------------------------------------------------------------



 

SCHEDULE III
to
AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor

 

Mark

 

File Date

 

Application
No.

 

Registration
No.

 

Registration
Date

United Rentals, Inc.

 

360 AWARENESS

 

6/16/2015

 

86/663,579

 

 

 

 

United Rentals, Inc.

 

360° AWARENESS & Design

 

6/16/2015

 

86/663,581

 

 

 

 

United Rentals, Inc.

 

BAKER PUMPS & Design

 

1/7/2002

 

78/101,334

 

3,165,824

 

10/31/2006

United Rentals, Inc.

 

BAKER TANKS (Stacked)

 

6/21/2007

 

77/212,155

 

4,338,919

 

5/21/2013

United Rentals, Inc.

 

BAKERCORP & Design

 

11/14/2006

 

77/043,367

 

4,186,968

 

8/7/2012

United Rentals, Inc.

 

BAKERINSITE (Stylized & Design)

 

9/16/2016

 

87/975,942

 

5,331,621

 

11/7/2017

United Rentals, Inc.

 

BAKERINSITE (Stylized)

 

9/16/2016

 

87/173,782

 

 

 

 

United Rentals, Inc.

 

BAKERMOD

 

3/27/2014

 

86/234,681

 

4,761,467

 

6/23/2015

United Rentals, Inc.

 

BAKERZERO

 

9/28/2017

 

87/626,192

 

5,464,204

 

5/8/2018

United Rentals, Inc.

 

BECAUSE THERE’S NO TIME FOR DOWNTIME

 

2/18/2013

 

85/852,431

 

4,473,899

 

1/28/2014

United Rentals (North America), Inc.

 

BLUELINE RENTAL

 

1/10/2014

 

86/163,005

 

5,443,483

 

4/10/2018

United Rentals (North America), Inc.

 

BLUELINE RENTAL

 

1/10/2014

 

86/982,991

 

5,465,101

 

5/8/2018

United Rentals (North America), Inc.

 

BLUELINE RENTAL

 

1/10/2014

 

86/976,012

 

5,596,137

 

10/30/2018

United Rentals (North America), Inc.

 

CAPITAL RENTALS

 

7/30/2013

 

86/023,292

 

4,513,796

 

4/15/2014

United Rentals, Inc.

 

Circle Design

 

3/12/1998

 

75/449,210

 

2,406,720

 

11/21/2000

United Rentals, Inc.

 

CORE 4

 

5/9/2014

 

86/277,019

 

4,718,078

 

4/7/2015

United Rentals, Inc.

 

DIRT CERT

 

5/9/2014

 

86/277,011

 

5,375,566

 

1/9/2018

United Rentals, Inc.

 

ECONOLIFT

 

7/11/2017

 

87/523,796

 

 

 

 

United Rentals, Inc.

 

E-Z & Design

 

9/21/2016

 

87/178,739

 

5,146,812

 

2/21/2017

United Rentals, Inc.

 

GO COURSE

 

4/15/2016

 

87/002,795

 

 

 

 

United Rentals, Inc.

 

GO COURSES

 

4/15/2016

 

87/002,800

 

 

 

 

United Rentals (North America), Inc.

 

GOT TOOLS?

 

4/14/2004

 

78/401,442

 

3,034,458

 

12/27/2005

United Rentals, Inc.

 

HI-FLO

 

3/29/2000

 

76/011,823

 

2,828,178

 

3/30/2004

United Rentals, Inc.

 

IBS INDUSTRIAL BLIND SOLUTIONS & Design

 

3/12/2018

 

87/830,717

 

5,620,901

 

12/4/2018

United Rentals, Inc.

 

ILEARNING

 

4/18/2017

 

87/415,881

 

 

 

 

United Rentals, Inc.

 

IT’S A SHORE THING

 

8/18/2016

 

87/143,443

 

5,360,855

 

12/19/2017

United Rentals, Inc.

 

IT’S A SHORE THING NEFF RENTAL WE CARE MORE TRENCH SAFETY & Design

 

8/18/2016

 

87/143,533

 

5,381,650

 

1/16/2018

United Rentals, Inc.

 

KASELCO

 

4/24/1997

 

75/281,346

 

2,272,770

 

8/24/1999

United Rentals, Inc.

 

LEASCO

 

2/28/2002

 

76/376,463

 

2,921,928

 

2/1/2005

United Rentals, Inc.

 

MAKE IT RIGHT

 

8/8/2012

 

85/698,431

 

4,341,481

 

5/28/2013

United Rentals, Inc.

 

NATIONAL PUMP & COMPRESSOR

 

12/3/2007

 

76/684,549

 

3,529,372

 

11/4/2008

United Rentals, Inc.

 

NEFF RENTAL

 

8/22/2005

 

78/697,615

 

3,205,229

 

2/6/2007

United Rentals, Inc.

 

NEFF RENTAL & Circular Design

 

9/1/2005

 

78/705,418

 

3,200,927

 

1/23/2007

United Rentals, Inc.

 

NEFF RENTAL & Rectangular Design

 

9/8/2005

 

78/709,447

 

3,200,938

 

1/23/2007

United Rentals, Inc.

 

NES RENTALS

 

7/28/2005

 

78/680,403

 

3,195,984

 

1/9/2007

United Rentals, Inc.

 

ONLINE AERIAL

 

6/29/2017

 

87/510,969

 

 

 

 

United Rentals, Inc.

 

PEOPLE.EQUIPMENT.SOLUTIONS.

 

3/22/2013

 

85/884,308

 

4,714,597

 

4/7/2015

United Rentals, Inc.

 

PROJECT: UPTIME

 

5/20/2015

 

86/636,190

 

4,897,790

 

2/9/2016

United Rentals, Inc.

 

QUANTUS

 

3/24/2016

 

86/951,318

 

 

 

 

United Rentals, Inc.

 

READY WHEN YOU ARE

 

11/22/2011

 

85/479,289

 

4,471,367

 

1/21/2014

United Rentals, Inc.

 

RELIABLE ONSITE SERVICES & Design

 

9/14/2016

 

87/171,048

 

5,188,550

 

4/18/2017

United Rentals, Inc.

 

RENT LESS. DO MORE.

 

9/10/2012

 

85/724,478

 

4,593,451

 

8/26/2014

 

--------------------------------------------------------------------------------



 

Grantor

 

Mark

 

File Date

 

Application
No.

 

Registration
No.

 

Registration
Date

United Rentals (North America), Inc.

 

RSC EQUIPMENT RENTAL

 

9/30/2004

 

78/492,574

 

3,313,502

 

10/16/2007

United Rentals (North America), Inc.

 

RSC EQUIPMENT RENTAL

 

9/30/2004

 

78/492,564

 

3,136,868

 

8/29/2006

United Rentals, Inc.

 

S.M.A.R.T. GPS

 

1/18/2013

 

85/827,019

 

4,607,399

 

9/16/2014

United Rentals, Inc.

 

SABRE ENTERPRISES, INC. & Design

 

9/21/2016

 

87/178,744

 

5,156,236

 

3/7/2017

United Rentals, Inc.

 

SDS SAFETY DATA SOURCE & Design

 

3/12/2018

 

87/830,679

 

5,631,253

 

12/18/2018

United Rentals, Inc.

 

SERVICE RADIO RENTALS

 

3/13/2018

 

87/831,484

 

 

 

 

United Rentals, Inc.

 

SHEA’S OUTHOUSE SERVICE & Design

 

9/21/2016

 

87/178,741

 

5,156,235

 

3/7/2017

United Rentals, Inc.

 

SMART GPS

 

1/17/2013

 

85/825,570

 

4,607,398

 

9/16/2014

United Rentals, Inc.

 

SR SERVICE RADIO & Design

 

3/12/2018

 

87/830,724

 

 

 

 

United Rentals, Inc.

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

2/17/2000

 

75/921,932

 

2,419,254

 

1/9/2001

United Rentals, Inc.

 

THE UNDERGROUND EQUIPMENT SPECIALIST

 

7/21/1999

 

75/756,944

 

2,410,275

 

12/5/2000

United Rentals, Inc.

 

TOTAL CONTROL

 

5/7/2013

 

85/925,016

 

4,500,742

 

3/25/2014

United Rentals (North America), Inc.

 

TOTAL CONTROL

 

4/30/2003

 

76/510,869

 

2,850,473

 

6/8/2004

United Rentals, Inc.

 

TRUE CAST

 

5/16/2013

 

85/933,838

 

4,523,322

 

4/29/2014

United Rentals, Inc.

 

TRUE CAST

 

5/27/2011

 

85/332,396

 

4,207,189

 

9/11/2012

United Rentals, Inc.

 

TURNS FOR TROOPS

 

8/11/2017

 

87/564,954

 

5,392,014

 

1/30/2018

United Rentals, Inc.

 

UNI-LIFT

 

6/29/2017

 

87/510,962

 

 

 

 

United Rentals, Inc.

 

UNITED ACADEMY

 

12/16/2013

 

86/144,163

 

4,611,372

 

9/23/2014

United Rentals, Inc.

 

UNITED ACADEMY BLENDED LEARNING

 

4/21/2015

 

86/604,352

 

5,423,750

 

3/13/2018

United Rentals, Inc.

 

UNITED ACADEMY PASSPORT SYSTEM

 

4/22/2016

 

87/010,778

 

 

 

 

United Rentals, Inc.

 

UNITED GUARD

 

6/9/2011

 

85/342,236

 

4,083,970

 

1/10/2012

United Rentals, Inc.

 

UNITED RENTALS

 

3/5/1998

 

75/445,513

 

2,476,091

 

8/7/2001

United Rentals, Inc.

 

UNITED RENTALS

 

5/27/2016

 

87/052,554

 

5,082,362

 

11/15/2016

United Rentals, Inc.

 

UNITED RENTALS

 

5/27/2016

 

87/052,616

 

5,091,224

 

11/29/2016

United Rentals, Inc.

 

UNITED RENTALS

 

7/13/2016

 

87/102,106

 

5,476,165

 

5/22/2018

United Rentals, Inc.

 

UNITED RENTALS

 

7/13/2016

 

87/975,778

 

5,308,497

 

10/10/2017

United Rentals, Inc.

 

UNITED RENTALS & Design

 

5/6/2013

 

85/924,283

 

4,513,570

 

4/15/2014

United Rentals, Inc.

 

UNITED RENTALS & Design

 

6/6/2011

 

85/339,031

 

4,181,951

 

7/31/2012

United Rentals, Inc.

 

UNITED RENTALS & Design

 

5/27/2016

 

87/052,557

 

5,082,363

 

11/15/2016

United Rentals, Inc.

 

UNITED RENTALS & Design

 

5/27/2016

 

87/052,613

 

5,091,223

 

11/29/2016

United Rentals, Inc.

 

UNITED RENTALS & Design (Tanks and Filters)

 

7/10/2018

 

88/031,624

 

 

 

 

United Rentals, Inc.

 

UNITED RENTALS & Design (Tanks and Filters)

 

7/10/2018

 

awaiting-div

 

 

 

 

United Rentals, Inc.

 

UNITED RENTALS (Tanks and Filters)

 

7/10/2018

 

88/031,629

 

 

 

 

United Rentals, Inc.

 

UNITED RENTALS (Tanks and Filters)

 

7/10/2018

 

awaiting-div

 

 

 

 

United Rentals, Inc.

 

UNIVERSAL LPS

 

4/18/2017

 

87/415,884

 

 

 

 

United Rentals, Inc.

 

UR

 

12/2/2016

 

87/255,142

 

 

 

 

United Rentals, Inc.

 

UR CONTROL

 

1/7/2014

 

86/159,259

 

4,572,400

 

7/22/2014

United Rentals, Inc.

 

UR JOBSITE

 

6/11/2014

 

86/306,390

 

4,667,611

 

1/6/2015

United Rentals, Inc.

 

UR ONE

 

9/20/2017

 

87/615,700

 

 

 

 

United Rentals, Inc.

 

UR ONEWORKS

 

9/20/2017

 

87/615,691

 

 

 

 

United Rentals, Inc.

 

UR SITESTREAM

 

9/20/2017

 

87/615,688

 

 

 

 

United Rentals, Inc.

 

URDATA

 

3/24/2000

 

76/011,015

 

2,497,914

 

10/16/2001

United Rentals, Inc.

 

URI

 

12/2/2016

 

87/255,418

 

 

 

 

United Rentals, Inc.

 

URI

 

12/2/2016

 

87/976,396

 

 

 

 

United Rentals, Inc.

 

URI

 

11/18/2015

 

86/824,014

 

5,525,247

 

7/24/2018

United Rentals, Inc.

 

UR-IQ

 

9/20/2017

 

87/615,695

 

 

 

 

United Rentals (North America), Inc.

 

US RENTALS & Design

 

2/25/1991

 

74/141,973

 

1,735,268

 

11/24/1992

United Rentals, Inc.

 

VALU-LIFT

 

6/29/2017

 

87/511,110

 

 

 

 

United Rentals, Inc.

 

WE CARE MORE

 

8/22/2005

 

78/697,473

 

3,467,842

 

7/15/2008

United Rentals, Inc.

 

WE HAVE IT . . .

 

10/17/2013

 

86/093,901

 

4,537,563

 

5/27/2014

United Rentals, Inc.

 

YOUR JOB STARTS HERE

 

7/12/2016

 

87/100,664

 

5,623,173

 

12/4/2018

United Rentals, Inc.

 

YOU’RE BUILDING THE FUTURE. WE’RE HERE TO HELP.

 

9/11/2012

 

85/725,788

 

4,515,509

 

4/15/2014

 

--------------------------------------------------------------------------------



 

Patents:

 

Patent

 

Application No.

 

Registration No.

 

Filed Date

Process and Apparatus for Electrocoagulative Treatment of Industrial Waste Water

 

09/961,524

 

6689271

 

9/24/2001

Electrocoagulation Reactor

 

11/581,695

 

8431009

 

10/16/2006

Electrocoagulation Reactor Having Segmented Intermediate Uncharged Plates

 

12/787,715

 

8430996

 

5/26/2010

DC Power Signal Generation for Electro-Chemical Reactor

 

14/209,489

 

9397514

 

3/13/2014

Storage Apparatus Having Tank with Tapered Bottom and Axle Assembly

 

14/463,576

 

9150349

 

8/19/2014

Pump Suction Pipe Assembly for High Flow Sewer Bypass

 

14/980,453

 

9989172

 

12/28/2015

System And Method for Utilization-Based Computing of Emissions Attributable To
Specific Equipment

 

13/247,729

 

 

 

9/28/2011

Equipment Staging Method and System

 

15/516,815

 

2018-0276741 (Pub. No.)

 

4/4/2017

Equipment Staging Method and System

 

2,964,889

 

 

 

6/19/2015

Equipment Staging Application and Platform

 

15/516,823

 

2018-0089727 (Pub. No.)

 

4/4/2017

Equipment Staging Application and Platform

 

2,964,890

 

 

 

6/19/2015

Slidable Step For Mounting and Dismounting a Vehicle

 

15/512,750

 

 

 

3/20/2017

Slidable Step For Mounting and Dismounting a Vehicle

 

2,964,886

 

 

 

6/1/2015

DC Power Signal Generation for Electro-Chemical Reactor

 

2927718

 

 

 

3/13/2014

 

Copyrights:

 

None.

 

--------------------------------------------------------------------------------



 

Exhibit A to the
Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

To:  Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) Third Amended and Restated Credit Agreement, dated as
of February 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), United Rentals of
Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario, the other Borrowers from time to time party thereto, the Guarantors,
the Lenders from time to time party thereto, and Bank of America, N.A., as Agent
and (ii) the Third Amended and Restated Security Agreement dated as of
February 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of the Agent for the benefit of the Secured
Parties.  Capitalized terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement or the Security Agreement, as
applicable.

 

SECTION 1.  Grant of Lien.  (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by the undersigned of all of its present and future Obligations, the
undersigned hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in and continuing lien on all of the undersigned’s right, title and
interest in or to any and all of the following properties and assets of the
undersigned and all powers and rights of the undersigned in all of the following
(including the power to transfer rights in the following), whether now owned or
existing or at any time hereafter acquired or arising, regardless of where
located (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates, certificates of title,
manufacturer’s statements of origin, and other collateral instruments;

 

A-1

--------------------------------------------------------------------------------



 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods;

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the Security
Collateral of the undersigned;

 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of the undersigned held directly or indirectly by the
Agent, any Lender, the Collateral Agent (as defined in the Notes Security
Agreement), the Agent (as defined in the TLB Security Agreement), any Lender (as
defined in the TLB Credit Agreement), any Second Lien Agent (as defined in the
Notes Security Agreement) or any of their Affiliates;

 

(xv)                          all of the undersigned’s Material Accounts,
credits, and balances with and other claims against the Agent, any Lender, the
Collateral Agent (as defined in the Notes Security Agreement), the Agent (as
defined in the TLB Security Agreement), any Lender (as defined in the TLB Credit
Agreement), any Second Lien Agent (as defined in the Notes Security Agreement)
or any of their Affiliates or any other financial institution with which the
undersigned maintains deposits, including all Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

provided, however, the “Collateral” shall not include any asset that is an
Excluded Asset.

 

Subject to any limitations set forth in the Security Agreement, all of the
Secured Obligations of the undersigned shall be secured by all of the Collateral
of the undersigned and any other property of the undersigned that secures any of
the Secured Obligations.

 

A-2

--------------------------------------------------------------------------------



 

SECTION 2.  Representations and Warranties.  (a)  The undersigned represents and
warrants to the Agent and the other Secured Parties that as of the date hereof: 
(i) Schedule I hereto identifies (A) the undersigned’s name as of the date
hereof as it appears in official filings in the state or other jurisdiction of
its incorporation or other organization, (B) the type of entity of the
undersigned (including corporation, partnership, limited partnership or limited
liability company), (C) the organizational identification number issued by the
undersigned’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (D) the jurisdiction in which
the undersigned is incorporated or organized; and (ii) the undersigned has only
one state, province or territory of incorporation or organization.

 

(b)                                 The undersigned hereby makes each other
representation and warranty set forth in the Security Agreement with respect to
itself and the Collateral owned by it.  The undersigned hereby represents and
warrants to the Agent and the other Secured Parties that the attached Schedule
II contains all information with respect to itself and the Collateral owned by
it that is required to be set forth in Schedule II to the Security Agreement
with respect to the Grantors and their Collateral and Schedule III contains all
information with respect to itself and the Security Collateral owned by it that
is required to be set forth in Schedule I to the Security Agreement with respect
to the Grantors and their Security Collateral.

 

(c)                                  The undersigned hereby makes each
representation and warranty set forth in the Credit Agreement that is made with
respect to any U.S. Obligor.

 

SECTION 3.  Obligations Under the Security Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors.  The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

 

SECTION 4.  Obligations under the Credit Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as an Obligor, Secured
Obligor, U.S. Obligor, Guarantor and U.S. Guarantor by all of the terms and
provisions of the Credit Agreement to the same extent as though the undersigned
were a party to the Credit Agreement in each such capacity from and after the
date hereof.  The undersigned further agrees, as of the date first above
written, that each reference in the Credit Agreement to an “Obligor”, “Secured
Obligor” or a “U.S. Obligor” or a “Guarantor” or “U.S. Guarantor” shall also
mean and be a reference to the undersigned.

 

SECTION 5.  Governing Law.  This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

A-3

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

A-4

--------------------------------------------------------------------------------